   8:20-cr-00149-RFR-SMB Doc # 16 Filed: 10/15/20 Page 1 of 1 - Page ID # 20




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR149

       vs.
                                                                     ORDER
JAMES BUSHOR,

                      Defendant.


       THIS MATTER is before the court on the motion of Karen M. Shanahan to withdraw as

counsel for the defendant, James Bushor (Filing No. 15). Donald L. Schense has filed an entry

of appearance as retained counsel for James Bushor. Therefore, Karen M. Shanahan’s motion to

withdraw (Filing No. 15) will be granted.

       Karen M. Shanahan shall forthwith provide Donald L. Schense any discovery materials

provided to the defendant by the government and any such other materials obtained by Karen M.

Shanahan which are material to James Bushor’s defense.

       The clerk shall provide a copy of this order to Donald L. Schense.

       IT IS SO ORDERED.

       Dated this 15th day of October, 2020.



                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
